Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  November 24, 2010                                                                                              Marilyn Kelly,
                                                                                                                    Chief Justice

  141176                                                                                              Michael F. Cavanagh
                                                                                                        Maura D. Corrigan
                                                                                                       Robert P. Young, Jr.
                                                                                                       Stephen J. Markman
                                                                                                       Diane M. Hathaway
  PEOPLE OF THE STATE OF MICHIGAN,                                                                    Alton Thomas Davis,
            Plaintiff-Appellee,                                                                                          Justices

  v                                                                 SC: 141176
                                                                    COA: 296528
                                                                    Clinton CC: 03-007324-FH
  DONALD JOHNATHAN HART,
           Defendant-Appellant.

  _________________________________________/

         On order of the Court, the application for leave to appeal the May 13, 2010 order
  of the Court of Appeals is considered and, pursuant to MCR 7.302(H)(1), in lieu of
  granting leave to appeal, we REMAND this case to the Clinton Circuit Court. On
  September 27, 2004, the parties filed a stipulation to amend the judgment of sentence,
  conditioned on whether Blakely v Washington, 542 US 296; 124 S Ct 2531; 159 L Ed 2d
  403 (2004), was applicable to Michigan’s indeterminate sentencing scheme. The
  stipulation provides that the May 21, 2003 judgment of sentence shall be amended if
  Blakely, supra, does not apply in Michigan. In People v Drohan, 475 Mich 140 (2006),
  cert den sub nom Drohan v Michigan, 549 US 1037; 127 S Ct 592; 166 L Ed 2d 440
  (2006), this Court determined that Blakely is not applicable to Michigan’s indeterminate
  sentencing scheme. In accord, Montes v Trombley, 599 F3d 490, 498 (CA 6, 2010). On
  remand, the trial court shall review the judgment of sentence, determine if it has been
  amended in accordance with the stipulation and, if not, amend it accordingly. In all other
  respects, leave to appeal is DENIED, because we are not persuaded that the questions
  presented should be reviewed by this Court.

        DAVIS, J., not participating. I recuse myself and am not participating because I
  was on the Court of Appeals panel in this case. See MCR 2.003(B).




                           I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           November 24, 2010                   _________________________________________
           1117                                                                Clerk